Citation Nr: 1733091	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-26 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tendonitis of the right hand.

2.  Entitlement to service connection for tendonitis of the left hand.

3.  Entitlement to service connection for bilateral tinea pedis.

4.  Entitlement to an initial rating in excess of 10 percent for anxiety disorder with dyssomnia.

5.  Entitlement to an initial rating in excess of 20 percent for lumbar spine strain.

6.  Entitlement to an initial rating in excess of 30 percent for right hip arthrosis with residual scar.

7.  Entitlement to an initial rating in excess of 10 percent for left hip arthrosis.

8.  Entitlement to an initial compensable rating for patellofemoral syndrome of the right knee.
9.  Entitlement to an initial compensable rating for patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to February 2006 and from July 2007 to October 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In January 2012, jurisdiction over the case was transferred to the RO in Winston-Salem, North Carolina.  

A June 2013 rating decision granted service connection for periodic limb movement disorder.  While the Veteran filed a notice of disagreement to the assigned rating, he did not file a timely substantive appeal to perfect the appeal.  Thus, that issue is not before the Board.

In this decision, the Board denies service connection for tendonitis of the right hand, tendonitis of the left hand, and bilateral tinea pedis.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have tendonitis of the right hand.

2.  The Veteran does not have tendonitis of the left hand.

3.  The Veteran does not have tinea pedis on either foot.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tendonitis of the right hand have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for tendonitis of the left hand have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for bilateral tinea pedis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in November 2010.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination to determine the nature and etiology of his claimed disabilities in January 2011.  The Board finds the examination report to be thorough and adequate.  The examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

On his November 2010 claim for benefits, the Veteran indicated that he had a bilateral hand condition and a bilateral foot skin condition.

At the January 2011 VA examination, the Veteran reported that he fractured his left hand in October 2007 then again in August 2008, and that it was a boxer's fracture.  He stated that his fingers and knuckles bother him, and that sometimes he has pain in both hands with locking, stiffness, and swelling.  He also reported a constant fungal problem with his feet for the past 3 years with oozing, itching, shedding, and crusting on the entire foot including in between the toes.  

Examination revealed no gross abnormalities of either hand with no decreased strength in pulling, pushing, or twisting and no decreased dexterity in twisting, probing, writing, or touching.  There was deformity and tenderness to palpation of the 5th metacarpal of the left hand.  There was normal range of motion of the wrists, hands, fingers, and thumbs.  Reflexes were +2 and equal.  Motor strength was equal throughout.  Sensation was equal throughout.  There was no evidence of tinea pedis.  X-rays of the hands were negative.  

The examiner provided a diagnosis of chronic intermittent tendonitis of the hands, bilaterally, currently resolved, with no residuals, and boxer's fracture of the left hand with residual tenderness to palpation of the fifth metacarpal.  The examiner also provided a diagnosis of bilateral tinea pedis, currently resolved, with no residuals.  The examiner noted that the Veteran has a history of foot fungus but none currently.  

The December 2011 rating decision granted service connection for a boxer's fracture of the left hand with residual tenderness of the fifth metacarpal.  However, with no clinical evidence of current disability, service connection for intermittent tendonitis of the right hand, intermittent tendonitis of the left hand, and bilateral tinea pedis (Athlete's foot) was denied.

On a VA Form 9 received in September 2013, although the Veteran checked the box indicating that he wished to appeal all of the issues listed on the statement of the case, he also listed several of the disabilities addressed in the statement of the case as if to indicate that he was only appealing those issues.  In that regard, he did not list the hand or foot condition.  While the Board has accepted jurisdiction over the claims for service connection for tendonitis of the hands and bilateral tinea pedis, the Board notes that the Veteran did not offer any argument or additional evidence with respect to either condition.  

Although the Veteran submitted private medical records in September 2013, they do not show any complaints, findings, or diagnoses of a disability of either hand, to include tendonitis, or a skin disorder of the feet, to include tinea pedis.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, the preponderance of the evidence is against a finding that the Veteran currently has tendonitis of the right hand, tendonitis of the left hand, or tinea pedis on either foot.  As there is no disability that can be related to service, the claim for service connection for these disorders must be denied.  

The Board notes that a lay person is competent to give evidence about observable symptoms such as pain and a rash.  Layno v. Brown, 6 Vet. App. 465 (1994).  A lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

While the Board appreciates the Veteran's statements regarding disability onset and chronicity of symptomatology, in this case, the questions of diagnosis and causation extend beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the diagnosis or etiology of his disabilities.  As discussed above, the medical evidence shows that he currently does not have any of the claimed disorders.

In conclusion, service connection for tendonitis of the right hand, tendonitis of the left hand, and bilateral tinea pedis is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tendonitis of the right hand is denied.

Service connection for tendonitis of the left hand is denied.

Service connection for bilateral tinea pedis is denied.




REMAND

Regrettably, further development is needed on the claims for higher initial ratings.

In September 2013, after the issuance of the statement of the case in July 2013, the Veteran submitted medical evidence pertinent to the evaluation of his psychiatric disability as well as disabilities of the back, hips, and knees.  As the evidence was received by the AOJ prior to transfer of the case to the Board, remand is warranted for the AOJ to consider the evidence in the first instance.  

Specific to the Veteran's psychiatric disability, a July 2013 private treatment note shows that he was started on psychiatric medication.  He was not on any psychiatric medication when he was last examined by VA in December 2010.  As the evidence indicates that his disability may have worsened since that time, the AOJ should afford the Veteran a new examination to determine the current severity of his psychiatric disability.  

Specific to the Veteran's lumbar spine strain, a March 2012 private treatment note shows that he was referred for degeneration of a lumbosacral intervertebral disc.  When he was last examined by VA in January 2011, x-rays of the lumbar spine were negative.  As the evidence indicates that his disability may have worsened since that time, the AOJ should afford the Veteran a new examination to determine the current severity of his lumbar spine disability.  

Specific to the Veteran's bilateral hip arthrosis, the March 2012 private treatment note shows that he complained of occasional numbness in both hips and was using a TENS unit for hip pain.  When he was last examined by VA in January 2011, he did not report any numbness in his hips and he was only taking pain medication.  Also, on his VA Form 9 received in September 2013, he asserted that his hip disabilities had worsened and will require hip replacement surgeries.  As the evidence indicates that his hip disabilities may have worsened since the last VA examination, the AOJ should afford the Veteran a new examination to determine the current severity of his hip disabilities.  

Specific to the Veteran's bilateral patellofemoral syndrome, the March 2012 private treatment note shows that he was also using a TENS unit for knee pain.  Again, he was only taking pain medication at the time of the January 2011 VA examination.  As the evidence indicates that his knee disabilities may have worsened since that time, the AOJ should afford the Veteran a new examination to determine the current severity of his knee disabilities.  

Prior to the examinations, the AOJ should ask the Veteran to provide the name of any healthcare provider who has treated him for his disabilities since the issuance of the July 2013 statement of the case.  As the record stands, the medical evidence with respect to the psychiatric disability dates to August 2013 and the medical evidence with respect to the orthopedic disabilities dates to even earlier at April 2012.  Thus, the AOJ should attempt to obtain updated treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the name of any healthcare provider who has treated him for his psychiatric, low back, hip, and knee disabilities since the issuance of the July 2013 statement of the case.  Obtain all adequately identified records.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his anxiety disorder with dyssomnia.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  The examiner should provide a complete rationale for all conclusions.

3.  Also schedule the Veteran for appropriate VA examinations to determine the current severity of his lumbar spine strain, right hip arthrosis with residual scar, left hip arthrosis, patellofemoral syndrome of the right knee, and patellofemoral syndrome of the left knee.  The examiners should review the claims file and note that review in the report.  The examiners should ensure that all indicated tests and studies are conducted.  The examiners should set forth all objective findings, particularly the current severity of symptoms.  The examiners should provide a complete rationale for all conclusions.

4.  Then, readjudicate the claim with consideration of all the evidence added to the claims file since the issuance of the July 2013 statement of the case.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


